 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDassembly, who have been stipulated to be nonprofessional employees,although, like the three disputed employees, they also often estimatethe cost of advanced proposals and parts. The evidence shows that thecost estimating employees are not concerned with solving engineeringproblems, but merely estimate the cost of material and manpowerwhich will be needed to manufacture or assemble a certain componentor item proposed. In view of the predominantly repetitive and routinenature of the cost estimating function, and the stipulation that certaincost estimators-assembly who perform comparable work are not pro-fessional employees, we find that the cost estimator-advanced proposalsand the cost estimators-parts do not meet the statutory requirementsof Section 2 (12) for professional employees.In sum, it appears that the stipulated unit contains both professionaland nonprofessional employees, within the meaning of Section 2(12)of the Act. Since the ballots of the professional employees did notpresent the question of inclusion in the mixed unit and in any eventwere not kept separate from those of the other employees, and sinceit has therefore not been possible to ascertain that a majority of theprofessional employees voted for inclusion in the unit, as required bySection 9(b) (1) of the Act, we must of necessity exclude them fromthe stipulated unit.Moreover, it is not clear that the Petitioner seekseither a separate election among the professional employees in the unit,or a finding that a substantially smaller unit (containing only the non-professional employees) is appropriate. It is likewise not clear thata majority of the nonprofessional employees who voted in this smallerunit cast ballots for representation by the Petitioner.Under all the circumstances, we shall vacate the certification hereto-fore issued by the Regional Director and shall remand the proceedingto him for such further action on the petition as may be appropriate,consistent with our decision herein.The Board vacated the certification of representatives and re-manded this proceeding to the Regional Director for Region 15 forappropriate further action on the petition.]Riley Aeronautics CorporationandDonald A. Depew and FredLee, Jr. and Wallace J. Nelson and Sigmund R. Ni^ed,and HomerD. Sapp.Cases Nos.12-CA-3055-1,12-CA-3055-2,12-CA-3055-3,12-CA-3055-4, and 12-CA-3055-5.August 9, 1965DECISION AND ORDEROn May 12, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respondent154 NLRB No. 25. RILEY AERONAUTICS CORPORATION361had engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in thesecases, and hereby adopts the findings conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Riley Aeronautics Corpora-tion,Fort Lauderdale, Florida, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, as so modified :1.Add the following as paragraph 2(b) to the Trial Examiner'sRecommended Order, the present paragraph 2 (b) and those subsequentthereto being consecutively relettered :"(b)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended, afterdischarge from the Armed Forces."'Respondent, in its exceptions to the Trial Examiner's Decision,alleged numerousprocedural errors committed by the Trial Examiner.We have examined each allegationand find them without meritTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151et seq.,herein called the Act.On October 26, 1964, Donald A. Depew, Fred Lee, Jr, Wallace J. Nelson. SigmundR. Nied, and Homer D. Sapp each filed a charge,identical in form, stating as a basistherefor that Riley Aeronautics Corporation, hereafter sometimes called the Companyor the Respondent,had engaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act in that "On or about October 26, 1964, it by itsofficers and agents terminated the employment of [name of Charging Party and iohtitle] because of his membership and activities in behalf of International Associationof Machinists,AFL-CIO, a labororganization, and at all times since such date, it hasrefused and does now refuse to employ the above-named employee," and that bysuch acts and other acts and conduct the Company interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 22, 1964,1 the General Counsel of the National Labor Relations Board,on behalf of the Board, by the Regional Director for Region 12, pursuant to Section10(b) of the Act and the Board's Rules and Regulations, Series 8, Section 102.15,issued a complaint and notice of hearing against the Respondent, the complaintalleging that the Respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8(a) (1) and (3) and Section2(6) and (7) of the Act. Thereafter the Respondent filed an answer to the complaint.The complaint in paragraphs 1 and 2 thereof alleges service of the charges upon theRespondent and facts sufficient to warrant a finding that Respondentis anemployerengaged in commerce within the meaning of the Act,and that it meets the Board'sjurisdictional standard.The General Counsel thereafter moved to strike certain por-tions of the answer, said motion being referred to a Trial Examiner for ruling.TheTrial Examiner on January 26, 1965, issued an order granting said motion unless theRespondent amended its answer on or before February 5, 1965. The Respondent didnot amend its answer; accordingly, the pertinent portions of paragraph 1 of the answerare therefore deemed stricken and the allegations of pargaraphs 1 and 2 of the com-plaint neither specifically denied nor explained.Under the Board's Rules and Regula-tions, Series 8, as amended, Section 102.20, such allegations therefore are deemedadmitted to be true; therefore Respondent has admitted the jurisdiction of the Board.Pursuant to notice, this matter came on to be heard before Trial Examiner ArthurE. Reyman at Miami, Florida, on March 15, 1965, and was closed on the followingday.At the hearing the General Counsel and the Respondent each was representedby counsel, and the appearance of Charles E Michael, business representative, Inter-national Association of Machinists, District 40, was noted on behalf of the ChargingParties.Atthe hearing,each party was afforded full opportunity to be heard, to calland examine and cross-examine witnesses, to present oral argument, to file proposedfindings and conclusions, or both, and to file briefsA brief has been submitted onbehalf of the General Counsel.Upon the whole record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRiley Aeronautics Corporation is a Florida corporation maintaining its principaloffice and place of business at Executive Airport, Fort Lauderdale, Florida, whereit is engaged in the overhaul and maintenance of aircraft.During the 12 monthsimmediately preceding the issuance of the complaint herein, a representative period,the Respondent purchased and received goods, supplies,and materials from pointsdirectly outside the State of Florida valued in excess of $50,000.The Respondent is now, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists, AFL-CIO, District Lodge No. 40, hereinsometimes called the Union or IAM, has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act 2The testimony ofBusiness Representative Michael of the Union, and the testimony of employee FredLee, Jr., establishes that the Union is an organization in which employees participateand which exists for the purpose, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, rates of pay, hours of employment orconditions of work. I find, therefore, that this Union is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The employees' interestinunion organizationA few days prior to October 20, Fred Lee, Jr., employed by the Respondent fromApril 1960 until he was discharged on October 26, communicated with BusinessRepresentativeMichael of the Union, and on or about October 20 Michael, withJohn McGivern, an organizer for the AFL-CIO, attended a meeting held in Lee'shome.Among those present at this meeting were Donald A. Depew, Wallace J.'Unless specifically noted, the dates hereinafter mentioned are for the year 19642 The answerdenies thatInternationalAssociation of Machinists, AFL-CIO, DistrictLodge No. 40 is a labororganization. RILEY AERONAUTICS CORPORATION363Nelson, Sigmund R. Nied, Homer D. Sapp, and Lee. At this meeting the employeesinquired of the union officials the nature or kind of assistance which the Union couldgive them with respect to improving their working conditions.The possibility oforganizing the employees of the Respondent was discussed.During the days immediately following this meeting, the employees who had beenpresent discussed the Union.They solicited from 40 to 50 employees and asked fortheir support for the Union, and obtained some signed Union authorization cards.Among those approached was Andrew Waksman. Lee asked him to talk to the menin the metal shop and get as many of the metalsmiths as possible to sign up for theUnion.Waksman's response to this request was, as he expressed it, negative.Lee testified that after the meeting at his home with Michael and McGivern, heengaged in a number of conversations with other employees of the Company aboutthe Union, some 40 to 50 men other than Sapp, Nied, Depew, Nelson, and Waksman.Among those employees he recalled the names of Tony Popola, Russell Johnson, EdFields, Coney E. Gaeoda, George Brady, and Randy Carter.Nied testified that hehad talked with employee Harry Kassel; that Kassel said he did not like unions andwanted nothing to do with them and "stormed off."Afterwards, Nied said, he wasafraid to mention the Union to anyone because he understood that other people pre-viously had been fired because of union talk.Depew testified that he spoke toemployees in the paint department and the sheet metal department, including JoeSchaeffer, George Breeding, Randy Carter, Al Serrano, and others.Nelson testifiedthat he spoke about the Union to, among others, Al Santar, Aaron Lyons, HarryCastle,Antonio Rico, and Frank Phillips. Sapp testified to talking to an employeenamed Roy and another, John Mulligan.Jack Riley, the president of the Company, was informed by Waksman on Octo-ber 23 of current rumors concerning the Union, and on the following day told Rileythat persons other than Lee and Nelson were union adherents.B. The party on October 23On the afternoon of Friday, October 23, a party (referred to throughout the recordas a "beer party") was held at the hangar.As explained by Depew, a fund is main-tained. "a kind of employee fund, and when it gets sizable enough or we see an occa-sion arise that warrants it, well, we spend the money for beer and pretzels and so on."This party was held for all of the employees of the Company, with President Rileyamong others, present.At one point Sapp was engaged in preparing set-ups whenRiley put his arm around Sapp's shoulder, addressed him as "old buddy," andinformed him that the Company had acquired a considerable amount of work on theso-calledDove program which would result in a considerable increase in work,enough to require the force to be working night and day. Each witness agreed thatRiley joined in with the gathering and acted in a friendly manner toward the employ-ees during the party.Later, Nelson, Depew, and Sapp observed Waksman talking toRiley.When they approached the two, Riley and Waksman withdrew to an insideoffice.After from 20 to 45 minutes, Riley left the office and the party, passing Sappand Nelson without speaking to them. Thy two men were concerned about the pri-vate discussion between Riley and Waksman, discussed its possible meaning, anddecided to questionWaksman concerning what he and Riley had talked about.Shortly thereafter, Nelson, Depew, and Sapp conferred with Waksman outside thehangar.This conversation, according to Waksman, took place about 5:30 or 5 45p.m.Waksman told them that he had gone into Vice President Evans' office to talkwith Riley about an increase in wages. The men asked him if he had spoken to Rileyabout the Union, and Waksman replied that he had not.Waksman testified that justbefore he left Riley, Riley had asked him if he had ever heard anything about theUnion and that he, Waksman, told Riley "that there were rumors going around tothe effect that once before they had tried to get a union in."Waksman testifiedfurther that when he talked to Riley on the following morning, Saturday, the Unionagain was mentioned; then, referring back to his conversation with Riley at the partyhe said that Riley "mentioned several names"-"I believe we talked about Fred Lee'sname, I think was mentioned and Wally Nelson's name was mentioned, I believe, andthat's all that I can recall."Then again, referring to the conversation between himand the three men outside the hangar on Friday evening, Waksman testified:They told me first, they asked me what I had talked to Riley about and I toldthem that I felt it was none of their business and they started to press me andthey are three pretty big fellows and I told them that I had talked to Mr. Rileyabout personal reasons on an increase, at which time, they told me that theywould let it ride until Monday but that if there was a meeting of any kind or anytalk on the floor by Mr. Riley that they would hold me personally responsible andthat they would take care of me Monday night. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe said Nelson was the one who made the initial remark and that Nelson was "backedup" by Depew;and that Sapp said that he was surprised"that I had taken the attitudetowards him that I had taken."Waksman said that when he was asked whether ornot he had spoken to Riley about the Union,he told them that he had not becausehe did not think it was any of their businessNelson testified that he told Waksmanthat he, Nelson,had been warned about union activities before,and that he could notafford to be fired;and that he further told Waksman that if the latter was going to"point his finger at anybody make it the right man";and further told Waksman thatifRiley said anything to Nelson,that Nelson would make Waksman prove his state-ments to Riley.Nelson denied threatening Waksman by telling the latter that hewould be "taken care of" on Monday night if anything was said by Riley on Mondaymorning.Depew testified that he, Nelson and Sapp asked Waksman about what hehad talked about in Riley's office,whether the Union had been mentionedby Waks-man to Riley: and that Waksman had replied that he had been talking about wagesbut denied talking about the Union to Riley.Depew said that he told Waksman atthat time that if he had given Riley the names of any union sympathizers,he shouldbe certain that he named all of them and named the right ones.Depew testified thatduring this conversation not one of the three men had told Waksman that he would"be taken care of on Monday night"if he had told Riley that any one of them wereunion adherents;and said that after he finished talking to Waksman he apologizedto him"if I falsely accused him,and I extended my hand, and I asked him if he wouldaccept my apology and he said that he would and he shook hands with me, and heshook hands with each one of the other fellows too, as I remember."Sapp denied that any one of the three had told Waksman they were going to "takecare of him Monday night."Sapp said that during the course of his conversation hetoldWaksman that he and Nelson were almost fired the previous year because of theirunion activity and they did not want to be blamed again;he further testified thatWaksman was told that if any of the three employees'names were mentioned onMonday morning,they would take him to Riley's office and prove him a liar;that atthe conclusion of his remarks,Sapp shook hands with Waksman,and the gatheringwas broken up when the chief inspector,Knight,and several other inspectorsapproached and suggested that they all go to another beer parlor;thatWaksmanagreed it was a good idea,and a number of the employees went to a barDepew didnot join them.Waksman, Nelson, and Sapp stopped at the 4200 Club for about anhour where,they all agreed,nothing was said about the Union and everyone joinedin having a good time.Waksinan said that when he accompanied the others,including Nelson and Sapp, tothe bar after the party at the hangar he did not feel that he was in any danger ofphysicalinjury that night, because the threat was that "they were going to take careof" him Monday night;that they were less belligerent;and, because he was no longerin fear that evening, he went to the bar to see "what more they had to say" and to getfurther informationThe information he was looking for, he said,had to do withhis own personal safety.Judging from the testimony and demeanor of Waksman,he was a willing informerwhen he gave Riley the names of the three or four Union adherents,and also, as hesaid, told Riley that he had been threatened by Nelson, Depew, and Sapp.Waksmansaid he told Riley on that Saturday morning,October 24,that he was fearful becauseof the threats reported by him to Riley,although it seems that he did not feel himselfto be in danger Friday or Saturday night, but only looked forward to what mightoccur on MondayDuring the course of his conversation with Riley on Saturdaymorning, Waksman said Riley asked if he, Waksman,wanted to have a peace bondtaken out for his protection and he replied that he did not think it was necessaryEven though Waksman first said he did not talk about the Union to Riley on Fridayat the party he did later on in his testimony say that he had discussed union rumors;he testified on cross-examination that he was not fearful as of Friday night although,in reporting his conversation with Riley on Saturday he said that he was-that hehad told Riley he was in fear.He said that he was apprehensive because, afterNelson and the others said he would be taken care of if anything happened onMonday morning,he had had a serious stomach operation some 5 years before and ablow might result in his death.The General Counsel contends, and it seems to be a fair inference,thatWaksmandid not tell the truth when he testified that he had no purpose in going to the 4200Club with Nelson and Saps other than for the purpose of learning something to hisown advantage,but that his purpose was to ohta:n additional information about theUnion to transmit to Riley; and the proof of this is that on the following day, Satur-day, he gave Riley the names of three or four of the men who were most active inpromoting the Union. RILEY AERONAUTICS CORPORATION365Depew, Lee, Nelson, Nied, and Sapp were not present in the hearing room whenWaksman testified, nevertheless my impression of him as a witness is that his story ofbeing threatened is not to be taken too seriously, and that actually the testimony ofNelson, Depew, and Sapp, which in substance is that they told Waksman they wouldmake him prove to Riley his statements about them if they were called to account fortheir union activities on the following Monday, amounted to the full substance of any"threat" made by them to Waksman If Waksman stood in fear of these other men,it is difficult to understand why he so readily accompanied them to the 4200 Club afterthe Friday evening party at the hangar, and why he rejected Riley's purported offerto assist him by putting the other men under a peace bond.Obviously,Waksmandescribed the conversation outside the hangar on Friday evening as he did becausehe could not avoid a straight denial or, in the alternative, invent a story which wouldbe consistent with all of the other events of that evening.C. The meeting of Monday, October 26At the call of President Riley, all employees at work in the hangar, variously esti-mated to be some 40 to 50 or more in number, were assembled in a group on thehangar floor at 8 a.m. on Monday, October 26, when Riley talked to themThey wereassembled in a semicircle; Riley moved in front of them as he spoke, and from timeto time an employee either answered questions or volunteered information.Robert Edwin Fields, was the first witness to testify concerning the course of thatmeeting.He quit his job that day because of what transpired at the meeting, or ashe put it, "I just didn't like the way Riley did the people involved that morning."According to Fields, Riley told the employees that he had heard rumors of unionactivities in his organization; that Riley "wanted to know if anybody [who] had any-thing to do with it was man enough and had guts enough to step forward and havethemselves recognized"; that.Mr. Lee came in then and I would say approximately 5 or 10 minutes after8 which he was late, and he was at the coffee machine there waiting to get a cupof coffee and then Mr. Riley called out to him. I don't remember for sure buthe either says, damn it Fred Lee or god damn it, Fred Lee, come over here, andso Fred came on over there and when he did, Mr. Riley told him that he hadheard that he had been involved in union activities, and he asked him did he haveguts enough to admit it, and Fred Lee stepped forward and said that he did have.Well then, Mr. Riley said, you no longer work here and you are the most unap-preciative person I have ever seen in my life.According to Fields, Riley asked Nelson if he had anything to do with union activi-ties and that Nelson told Riley that he had heard of "this union coming in," and thathe had told the men if 80 percent of the men wanted it, he would go along with it.Fields said that Riley asked Depew if he had anything to do with the union activitiesgoing on in his organization, that Depew answered by saying that he had heard ofsuch activities and had said that if the majority of the people there wanted a unionthat he would go along with it, and that Riley then told Depew "you no longer workhere " Fields further testified that Riley told Sapp an employee (Andrew Waksman)had told him that he had been threatened by Sapp, and that Sapp answeredHe told Mr. Riley that he was referring to a beer party that they had had onFriday night and that in the conversation with Andy that he had told him thatif he made any accusations of him threatening anybody that he had better knowwhat he was doing and at that time he told Mr. Riley that he had made nothreats to anyone.Fields said that Waksman was present, that Riley asked him how he was threatened,that ". . . he stepped forward, well, he started to say something, but I never couldunderstand what he said."Fields was approximately 10 feet away from Riley andWaksman and about 15 feet from Sapp. The cross-examination of this witnesselicited substantially the same testimony as on direct; he was most positive thatRiley's first remarks were concerning union activities, and not about the threats saidto have been made.He iterated:Well,Mr. Sapp told Mr. Riley that he had never threatened anybody and thenhe referred to Mr. Riley at that time back to the beer party on Friday night andhe said the only thing that he had said whatsoever was that he told Andy, whohe was talking to at the time, he said don't accuse him of anything unless he wassure of what he knew or what he was talking about.I credit the testimony of Fields in each material respect. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepew, one of the charging parties herein,testified that during the week prior tothe time his employment was terminated at this morning meeting, he had discussedthe subject of union organization with Fred Lee, Jr.and another employee, AlSerrano, and that he also had attended the meeting held at Lee's house the Fridaynight before the Monday morning on which the men were fired.According to thetestimony of Depew, Riley, after calling the men together on the morning of Octo-ber 26, told them that he understood that there was talk about a union, that he was notgoing to allow a union in his shop,that before he would let a union into his shop"that he was going to close the doors,that no god damn union was going to run hisbusiness."According to Depew, Riley asked that any of the employees who mightbe involved step forward;that he recalled that Lee stepped forward first and thatRiley then told Lee that he understood that the latter was the instigator and the ring-leader "of starting this union here and that he was disappointed in him and he wenton to a lot of other little phrases."Riley, he said,fired Lee during their discussionconcerning the Union.In regard to Nelson,Depew testified that Riley, while walkingup and down the line of men, stopped by Nelson and told him that he understoodthat he "was in on it too"and that Nelson stepped forward and told him that heprobably was; thatWell, he [Riley]kind of rolled his eyes around and then they fell on me and Icould see that he was getting ready to call my name out so I stepped forward andtoldMr. Riley that I had previously never been for or against the union but thatI thought a union would be a real good thing here and I proceeded to tell him whyI thought it was, I had lots of reasons why I thought so, and then Mr. Riley toldme, "well,you think that the damn union is so good you're going to get a chanceto find out,"and he said, "you are through."He too mentioned Riley's invitation that-anybody else who is man enough or thinks he is man enough to step forward ifthey think they are for the Union, and he went on down the line a little bitmore and he did a lot more name calling and trying to get people to step forwardand to express their opinion.Regarding Sapp, Depew said that Riley:To Homer he said, "Dick,I understand that you can get a job any where else intown for more money,"and I believe Dick said yes, he said,"yes, I think I saidthat."And he said,"well, I'm going to give you your chance to find out too.You are through with the rest of these fellows."Generally, the testimony of Depew was to the effect that Riley mentioned havingheard about the Union, inquired as to whether any employee there had the guts or thecourage to step forward;that Riley had made a statement to the effect that someonehad threatened one of his employees, Waksman,and then, Depew, said,. It was about that same time that I stepped forward and I asked Mr.Riley thenifAndy wasthreatened why didn'the have Andycome out and say what it wasthat he was threatened about or how he was threatened and Mr.Riley said forAndy tostep forwardand Andy did but Andy justhung his head down and hedidn't say anything loud enoughfor anybodyto hear and I stood right next toAndyand I didn't understand him and I recalled afterwards that nobody elsedid either.It was after this that I directed my conversation directly toMr. Riley.3The testimony of Lee, concerning what happened to him at the Monday morningmeeting was succinct-... [Riley] said,hey, Fred, come over here,so I walked over to where thegroup was and he was talking of the Union then and he stated something like hehad been in business for something like 20 years,that he had never had a unionsDuring the cross-examination of Depew,counsel for Respondent attempted to estab-lish the fact that Riley had mentioned threats before he had mentioned union organiza-tionI do not consider which of the subjects was discussed first of too much importance.It seems to me that each subject was directly connected with the union activities of themen involved.I do believe that the preponderance of the evidence and the best recol-lection of the witnesses whose testimony I credit shows that the Union first was men-tioned,then Riley mentioned threats having been made and it was about this time thatNelson stepped out in front of the group and told Riley that he thought Riley must betalking about him and that Nelson said then that nobody had been threatened. RILEY AERONAUTICS CORPORATION367in any of his shops and he wasn't going to have one now and before he would, hewould close his doors.He says, if I was for the union to step forward, and soI did, and he said, you don't work here any more.As to his own exchange with Riley at this meeting, Sapp said that Riley told himthat he had heard that Sapp had been offered a job at $3 an hour, and "now withthis union business you got started around here," it would be a good time for Sapp totake that job; Sapp testified that he did not tell Riley that he had a $3-an-hour job,nor had he said this to anyone else; that he had simply asked Foreman Keller for araise to $3 to bring him up from his $2.90-an-hour rate, but did not tell him that hehad been offered any such job.Nevertheless, according to Sapp and the other men,Riley said that a union having been brought up, and Sapp having gotten his $3-an-hourjob, it would be best for Sapp to go out and get that job.Nied corroborated the testimony of Fields and the others.According to Nied,Riley had said that he had heard of four or five men starting a union, that there hadbeen some union talk; that Riley then called to Lee and told him that he was notgoing to have a union in his plant, that he had not had one in 20 years of operation,and would close down first.Nied reported the substance of the interrogation of Leeby Riley and witnessed the fact that Riley fired Lee, asking if there were any otherswho had "guts enough" and wanted the Union to step forward.Nied testified, too,that after Depew, Nelson, and Sapp had denied threatening Waksman, Riley called onWaksman, that Waksman "mumbled" something which Nied could not hear althoughhe was standing within a very few feet.It is clear enough from the testimony of each of the witnesses that, near the end ofthemeeting, Riley told them that "you four or you five men" could pick up theirchecks.Under cross-examination, Nied testified, as did the others, that it was thestatements of the men concerning union activity, and not the alleged threats toWaksman, that made Riley so angry; on cross-examination, Nied was certain thatRiley discharged Depew immediately after Depew had stepped forward and men-tioned the Union.The testimony of Vice President Ward Evans, who arrived at the meeting 5 or 10minutes late, refers to the blanket statement made by Riley that "anybody who hadguts enough to speak up should do so," his impression being that this remark wasmade by Riley during his discussion about the threats alleged to have been madeagainstWaksman. It is the testimony of Evans that Depew first brought up the sub-ject of the Union and that Riley said that the Union was fine and anybody had theprivilege to work under a union if he wanted to. It seems clear enough that thetestimony of this witness on direct examination by counsel for the Company showsclearly that the particular discussion about the Union came immediately after whatEvans called Riley's "blanket statement," that those who had "guts enough" shouldstep forward.Ward's testimony shows that when he first came in or got closeenough to hear what was going on, Lee was talking, and that:Mr. Riley said-or something to the extent that he didn't feel that Fred had beendoing his job and spent too much time walking around and talking to everybody,instead of doing his job, and that he was disappointed in him because he had lethim come back to work with the understanding that this I guess or a repetitionof what had happened before wouldn't happen and he was disappointed in Fredthat it had happened againand then went on to testify as to the words exchanged with Depew and Nelson.Hedid not remember the exact sequence in which statements by these several personswere made. Since Evans arrived late at the meeting, the testimony of the other wit-Depew's in thatDepew said that Riley called Lee over and asked him whether he was the ringleaderand had instigated the union movement; Lee's, that he walked over to the group whenRiley was talking of the Union and Riley's comments about being in business for20 years and never having had a union and the fact that he wasn't going to have onenow but would close his doors first; Sapp's, to the effect that Riley told Lee if he hadanything to do with the Union to step out, that Lee did so, and Riley asked him if headmitted it, and finally, Neid's, that Riley said he had heard of five men starting aunion and there was union talk, and that he then called Lee.Notwithstanding the fact that Riley conducted and was present during the entiremorning meeting on October 26, he did not appear as a witness at the hearing. This Iconsider most significant.The preponderance of the evidence strongly shows thatRiley made the statements attributed to him by witnesses called by the General Coun-sel.I give weight to the fact that Evans, who was not present during the entire meet-ing on the morning of October 26, was the only witness called on behalf of theRespondent to testify to statements made and questions asked by Riley. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Riley'smeeting with Nelson and Sapp after the morning meetingon October 26After Riley had told the men at the morning meeting that checks were being drawnto pay off the discharged employees, Nelson asked Riley for permission to speak tohim.A conversation then took place in Evans' office at which Evans, Riley, Sapp,Nelson, and another person were present.Nelson again told Riley that he was notguilty of promoting the Union or of threatening Waksman; Riley replied that Nelsonhad just said that if a high percentage of the men were for the Union, he would befor it and therefore Nelson was a union man.Nelson persisted in his denial andthen, according to the testimony of Nelson as corroborated by Sapp, Riley drew ananalogy between a man's taking his wife to a doctor and being told that she waspregnant-that the doctor does not say that she is 20 percent pregnant and 80 per-cent not; she is all pregnant or not pregnant.Riley repeated that Nelson was aunion man; Nelson said that Riley had not named all the union men, whereuponRiley said that Nied's check was being made out. In connection with this conver-sation, Sapp testified further that Riley reminded him that they had been on tripstogether, that Riley had considered him as his personal friend, and he was of theopinion that Nelson and Sapp should have been the first ones to tell him about theUnion.Nelson told Riley he had never "squealed" on a man and did not intend tostartRegarding this conversation Evans, who was present, testified in substancethat although Nelson and Sapp claimed that the reason for their respective dischargeswas for union activity, Riley asserted that the Union did not matter, that it was thethreats toWaksman that did concern him. Evans failed to contradict the testimonyto the effect that Riley said then that Nied's check was being made out. I credit thetestimony of Nelson and Sapp regarding this conversation since, at the time itoccurred, Riley knew about the Union and had known about it since his conversationwithWaksman on the preceding Friday; and Evans conceded that Riley had talkedabout the Union in the general meeting of the morning before the conversation tookplace in Evans' office.Riley not having testified as to this conversation, and thebrevity of Evans' testimony regarding this conversation, not only confirms my beliefin the credibility of Nelson and Sapp here, but supports their testimony as opposedto that of Evans as to what was said and was not said at the general meeting.E. The conversation between Evans and Nied after the morning meetingof October 26After Riley had dismissed the meeting, Nied returned to work, and then was toldby another employee, Dennis, that Nied's check was being made out, together withthe others of the men who had been discharged.Nied was uncertain as to whetherhe had been discharged; he then sought out Evans in his office to find out if he hadbeen fired.According to Nied's testimony, Evans told him he was fired for unionactivities and that the checks were being prepared.Evans denied that he told Niedthat he was fired because of union activities or that he had talked with Nied aboutthe reason for the discharge.Evans said that Nied seemed to know that he was fired.Both men agreed that later that day they saw each other on the floor in the hangar,when Nied asked Evans if he could come back later for his tools and Evans consentedto this request .4F. The evening of October 26Vice President Evans testified that he saw Nelson, Depew, and Nied standing nearthe paint shop at the hangar or near the hangar sometime between 5 and 6 p.m. onOctober 26, that he was about 100 feet away from the persons he saw, did not talkto them, and had no reason for knowing what they were doing there. Inferentiallyitwas because he knew of the so-called threats against Waksman, and because Rileyhad expressed his desire to protect Waksman from any harm, that it was then Evans'Evans testified that for sometime before this he had not been satisfied with Nied'swork performance, had discussed the matter with Nied and they had spent time discuss-ing the correction of the conditions of which Evans complained.Obviously, Evans' dis-satisfaction with the work of Nied was not related to the latter's discharge on October 26.It cannot reasonably be inferred that if Nied was an unsatisfactory employee, Evanswould not have spoken to him before the meeting ; the inference to be drawn, on the otherhand, is that since Evans says he did not notify Nied of the reason for the discharge,as Nelson and Sapp said he did, Nied was discharged by Riley along with the others atthe morning meeting. RILEY AERONAUTICS CORPORATION369called for police protection. It seems that the police responded, that one patrol carcame to the plant area and that another, unknown to Waksman, followed him home.It is on the basis of Evans' testimony that anyone anticipated any violence or assaultor any similar action against Waksman or anyone else after the meeting on thatmorning.The only testimony of any contact with the police was given by Nied,and it was not contradicted by Evans or anyone else.As Nied testified, when talkingto Evans earlier that day about his paycheck, he had asked Evans if he might returnlater for his tools.Nied testified to a third conversation at which Evans was present:The third one was when we got back from the Labor Relations Board here inMiami. I had been picked up on the field by the police department and broughtto the hangar and Mr. Evans came out to see what wasgoing on.At about 9:15 a.m., Nied, Sapp, Depew, Lee, and Nelson had used Sapp's car totravel first to Fort Lauderdale (where they thought the Regional Office or an officeof the Board was located) and later to the Board's Regional Office at Miami, to dis-cuss their discharges and file formal charges.About 6 p.m., after the meeting witha representative of the Regional Office of the Board in Miami, the men returned tothe Company's field at Fort Lauderdale.They had driven back to the field fromMiami in Sapp's car to pick up their respective automobiles; it was too late in theday for them then to get their tools; accordingly, according to Nied, they asked Ward"if we could pick up our tools the following day and he said it was all right." Sappdropped off his passengers, who then went to their carsAt no time was Waksmaninvolved in this episode.G. The alleged poor wo,k performance of Lee and NiedTotally unrelated to the relevant and material facts presented at the hearing insupport of the allegations of the complaint, but as matters of defense, the Respondentpresented testimony bearing on the responsibilities and work performance of Leeand Nied.Lee was a leadman in the plastics or fiberglass department, reporting directly toForeman Keller.Vice President Evans testified that something over a year beforeLee's discharge rising costs in his department were traced to him.Evans, who saidhe knew very little about the operation of that particular department, was not tooclear in his testimony as to how the rising costs in the plastics department could beattributed to Lee rather than to Keller, the foreman.Further in connection withLee, the Respondent brought out on cross-examination its contention that Lee pre-viously had been discharged from the employ of the Respondent, and was rehiredconditionally.In other words, I interpret the contention of the Respondent to bethat at the time of his discharge on October 26 Lee was working on a trial basis.The testimony of Lee is clear enough: He left the employ of the Company, workedfor a competitor of the Respondent for a period of time, when he was made a partyto litigation wherein the here Respondent asked that Lee, among others, be restrainedfrom disclosing company trade secrets.All this took place a year or more priorto October 26.Even were Lee's incompetency in his work been proven, and I do not believe ithas, the facts adduced through Evans and Lee in this connection cannot possibly beseparated from the fact that Riley knew on October 23 and on October 26 that Leewas a leader in the union movement, that Lee never was informed that his proba-tionary or trial period (if it ever existed) was terminated; and that Lee was sum-marily fired by Riley at the general meeting on October 26 when union activities andunion adherence were discussed.The case made out with respect to Nied is even more thin. Evans asserted thatthe hours required to perform the work in Nied's department, where he was a lead-man, had gone up; that Nied was responsible for the assignment of work and thatlack of parts slowed down Nied's performance in his department.The testimonyof Nied shows that all planning in his department was done by Keller or Evans, thathis responsibility was to pass on orders given by them to him, and that he had nocontrol over the supply of parts needed in the operation in that department.Thereis in evidence herein a memorandum addressed to S. R. Nied over the typewrittenname J. W. Evans, vice president, advising Nied that "Your supervisor has recom-mended you for a salary increase in compensation for your quality of work andinterest shown towards our behalf.We appreciate your efforts and effective Septem-ber 26 an increase of .10 hr. has been approved." This notification of a salaryincrease was given exactly one month before Nied was discharged.206-446-66-vol 154-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have concluded, and find, that the alleged deficiencies in the work of Lee andNied are unfounded; or, even if assumed to be true, support no basis for theirdischarges.H. Summary of the factsThe necessary questions concerning the credibility of the several witnesses whotestified at the hearing are readily resolved by the whole context of uncontradictedfacts within the record, including the unassailable proof of President Riley's knowl-edge of employee union interest and activity and his abrupt behavior and the remarksby him, as reported by every credible witness, at the Monday morning meeting fol-lowing the Friday afternoon "beer party", the vacillation of Andrew Waksman inhis version of events in which he participated; and the careful, cautious testimonyof Vice President Ward Evans as to his apparently limited substantial knowledge,or recollection of, the main events which occurred on October 26. Six witnesses,including the five discharged employees, appeared as witnesses at the hearing; VicePresidentWard Evans was one of the two who testified on behalf of the Respondent,and I have commented on his testimony.Andrew Waksman, the second witnesscalled on behalf of the Respondent, was an unimpressive and unsatisfactory witnessin several respects.It appeared to me that where the truth of the events could notpossibly be denied, he admitted them; that where there was some doubt in his mindas to whether he could evade the whole truth, he tried to do so; and at other times heplainlymisstated a fact or failed to remember an essential fact which, in the lightof all of his testimony, he should have remembered.I find that the Respondent discharged Donald Depew, Fred Lee, Jr., Wallace J.Nelson, Sigmund Nied, and Homer Sapp for union activity.That Lee first createdinterest in union organization is undisputed, as is the fact that the other four employ-ees were all active in support of the Union.No inference other than the followingcan be drawn: Riley had knowledge of the activities of these men concerning theUnion on Friday, October 23, and at the meeting called by him on the followingMonday morning, October 26, did discuss the fact that he had heard of the unionmovement and expressed hostility toward anything any of his employees might havedone toward furthering their interest in union organizationFurther, the contentionof the Respondent that Nelson, Depew, and Sapp were discharged because of theso-called threatmade to Waksman, and that Nied and Lee were discharged foralleged incompetence, must fall.As to the discussion or conversation held betweenNelson, Depew, Sapp, and Waksman on the Friday afternoon after the beer party,the "threat" said to have been made at that time simply was their admonition toWaksman that if he had informed Riley of their union activities, and they wereapproached by Riley on Monday morning in connection with that, they intended totakeWaksman to Riley and prove that Waksman had been untruthful in his reportto Riley.Waksman's version of the "threat" in substance is that he told the otherthreemen that if he had informed Riley about their interest in the Union, and ifthey were questioned about it by Riley, then they would "take care" of Waksman.Waksman's testimony further is weakened when he says that he was not in fear atthe time he was talking to the three men; that he went to a bar with two of theemployees in his own automobile; and that it was Riley who suggested police pro-tection which Waksman said he refused. In my opinion, the calling of the policeon Monday evening was an entirely unnecessary act, and any report made to thepolice by Evans or Riley that Waksman was in danger was not for the purpose ofactually insuringWaksman's safety, but an afterthought to support a story of"threats" related by Riley, intemperately, to his employees on that morning.There is no evidence to show that Riley believed Waksman when the latter saidhe had been threatened. If Riley did believe Waksman, why did not Riley testify tothis fact?Further, if Riley had had any question in his mind concerning the possi-bility of harm coming to Waksman on Monday night, as Waksman said he fearedmight, why did not Riley call the three employees involved into his office and makehis inquiry or threat of discharge, on that Monday morning, instead of calling thegeneral meeting he did?Had he wanted to get to the bottom of the matter, he couldhave interrogated these three employees privately or in the presence of Waksman,and determined in his own mind whether or not Waksman was telling the truth.This he did not do. RILEY AERONAUTICS CORPORATION371In sum, the circumstances amply warrant a finding that discriminatory reasonsmotivated the discharge of the five union adherents. In the light of the clear show-ing of President Riley's hostility to the Union, and the inconsistencies and implausi-bilities inherent in the Company's defense, I am impelled to find the discharges pre-textual, and that the Respondent's president did, in reality, on October 26, seize uponor stage an opportunity to rid the Company of any employee who, it knew or sus-pected, was supporting the UnionI find that the Respondent engaged in unfair labor practices in violation of Section8(a) (1) of the Act, in that it did, as alleged in the complaint, on October 24, throughitsPresident ask an employee what he had heard about the Union; and on the sameday questioned an employee concerning other employees' attitudes and sympathiesfor the Union; that on October 26 it did interrogate employees concerning unionactivities, threaten to close the shop before employees would be allowed to have aunion, stated to an employee that if he wanted the Union the best thing for him todo is to go where there was a union; interrogated an employee as to whether or nothe had been talking union to the other employees; telling an employee that heunderstood that he could find a better job since the union "stuff" was broughtup, the employee would be let go to get that job; requested "union men" to stepforward, and when an employee stepped forward, discharged the employee; andotherwise on that day engaged in interrogation and other acts intended to interferewith and coerce employees in the exercise of the rights guaranteed to them underSection 7 of the Act.I find that on October 26 the Respondent, by its president and agent Riley, termi-nated the employment of Donald A. Depew, Fred Lee, Jr., Wallace J. Nelson, Sig-mund R. Nied, and Homer D. Sapp, employees of the Respondent, because of theirmembership in and activities on behalf of the Union and because of their concertedactivities on behalf of themselves and other employees with respect to wages, hours,and working conditions, all being unfair labor practices as set forth and defined inSection 8(a) (3) and (1) of the Act.I further find that by the acts described immediately above, and each of them, theRespondent did discriminate and is discriminating in regard to the hire and tenureand terms and conditions of employment of its employees, thereby discouragingmembership in a labor organization, and discouraging concerted activities, and theRespondent thereby did engage in and is engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and (3) and 2(6) and (7) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent as described in section I, above, havea close, intimate and substantial relation to trade, traffic and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerceV. THE REMEDYIt having been found that the Respondent is engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Itwill be recommended that the Respondent offer employees Donald A. Depew,Fred Lee, Jr., Wallace J. Nelson, Sigmund R. Nied, and Homer D. Sapp immediateand full reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, and to make them wholefor any loss of the discrimination against them, by payment to each of them of a5Credibility generally may be resolved by impeachment, substantial contradiction, oruncontroverted facts, and in many instances by objective observation of the witness aimedto result in findings based on "consistent and inherent possibilities of testimony."Uni-versal Camera Corp. V. N.L R B.,370 U.S 474, 496. There "is no reason for refusing toaccept everything a witness says, because you do not believe all of it; nothing is morecommon In all kinds of jurisdical proceedings than to believe some and not all "N L.R B.v.Universal Camera Corp.,179 F. 2d 749, 754, reversed on other grounds 340 U.S 474.Accord,N.L.R.B. v.West PointMfgCo., 245 F. 2d 783, 785;N.L.R B v United Brother-hood of Carpenters and Joiners of America.Local 517,230 F. 2d 256. 259 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDsum of money equal to that which he would have earned as wages from the date ofthe discrimination against him to the date of the offer of reinstatement, in a mannerconsistent with Board policy set forth in F.W. Woolworth Company,90 NLRB 289.Interest on such sum of money due each of said employees shall be computed accord-ing to the principle laid down by the Board inIsis Plumbing & Heating Co.,138NLRB 716. It will also be recommended that the Respondent preserve and makeavailable to the Board, upon request, payroll and other records to facilitate the com-putation of backpay.It also will be recommended, in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Association of Machinists, AFL-CIO, District Lodge No. 40, isa labor organization within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of DonaldDepew, Fred Lee, Jr., Wallace J. Nelson, Sigmund R. Nied, and Homer D. Sapp,thereby discouraging membership in the Union, the Respondent has engaged in unfairlabor practices, within the meaning of Section 8(a)(3) and (1) of the Act.4.The Respondent, by threatening its employees, by interrogating them in regard totheir union activities or interest or membership, by threatening to close the plant ifitsemployees became members of a union, and by threatening its employees withother adverse consequences including loss of their jobs, has engaged in and is engagingin violations of Section 8 (a)( I) of the Act.5.By engaging in the conduct set forth in section III, above, the Respondent hasinterferedwith, restrained and coerced its employees and has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) and (3)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in this case and on the preponderance of the evidence, andin order to effectuate the policies of the National Labor Relations Act, as amended,it is recommended that the Board order that the Respondent, Riley AeronauticsCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of its employees in International Association ofMachinists, AFL-CIO, District Lodge No. 40, or any other labor organization, bydiscriminating against its employees in regard to their hire or tenure of employ-ment or any term or condition of employment.(b)Threatening employees with adverse consequences, including job loss, in theevent they select a labor organization as their collective bargaining agent, or in anymanner, interfering with, restraining, or coercing employees in the exercise of theirright to self-organization, to form, join or assist the Union herein or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of the Act,or to refrain from any and all such activities.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Offer Donald A. Depew, Fred Lee, Jr., Wallace J. Nelson, Sigmund R. Nied,and Homer D. Sapp, each, immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make each of them whole for any loss of earnings he may have suf-fered by reason of the discrimination against him, in the manner set forth in thesection of this Trial Examiner's Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order. RILEY AERONAUTICS CORPORATION373(c)Post at its office and hangar at Executive Airport, Fort Lauderdale, Florida,copies of the attached notice marked "Appendix." 6Copies of said notice, afterbeing duly signed by the Respondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and shall be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 12, in writing, within 20 days fromthe receipt of this Recommended Order, what steps the Respondent has taken tocomply therewith.?It is further recommended that, unless the Respondent shall, within the pre-scribed period, notify the said Regional Director that it will comply with the fore-going Recommended Order, the National Labor Relations Board issue its Orderrequiring the Respondent to take the aforesaid action.6If thisRecommendedOrder is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice shall be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order".If thisRecommendedOrder is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 12, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Association of Machin-ists,AFL-CIO, District Lodge No. 40, or any other labor organization, or inany manner interfere with, restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form, join, or assist said labor organization,or any other labor organization.WE WILL NOT threaten our employees with discharge because of their activitieson behalf of said Union, or any other labor organizationWE WILL NOT in any manner interfere with, restrain, or coerce employees inthe exercise of their rights to self-organization, to form, join, or assist the abovenamed or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer Donald A. Depew, Fred Lee, Jr., Wallace J. Nelson, SigmundR. Nied, and Homer D. Sapp immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for any loss of earnings theymay have suffered by reason of the discrimination against them.RILEY AERONAUTICS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their rights to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room826, Federal Office Building, 51 SW. First Avenue, Miami, Florida, Telephone No.350-5391.